Concurring Opinion

MacNeille, P. J.,
December 10,1948. — In the current case defendant David Almeida was indicted for having caused the death of Cecil Ingling, a police officer of the City of Philadelphia. At the trial defendant pleaded not guilty and did not take the witness stand. The jury found a verdict of murder in the first degree and fixed the penalty at death. Defendant has filed a motion for a new trial, which we are now considering.
Defendant has filed some 13 reasons for a new trial. Each has been carefully considered and has been found to be without merit. In this separate opinion we deem it necessary to discuss only defendant’s reasons numbers 5 and 7 for a new trial. Reason number 7 reads as follows:
“7. The learned trial judge erred in permitting the district attorney to peremptorily challenge juror no. 5, Miss Betty Guinn, after she had been accepted and sworn and allowed to be seated in the jury box and after seven other jurors had also been accepted, sworn and seated in the jury box. . . .
“‘Mr. Lipschutz: Mrs. Guinn, are you no. 5? If your honor please, the Commonwealth desires at this time to exercise a peremptory challenge, and challenges no. 5, Mrs. Betty Guinn.’ ”
The situation giving rise to this alleged error of the trial judge arose after the first 12 jurors had been selected and individually sworn. During a recess after the 12 jurors had been sworn, it came to the attention of the trial judge that Mrs. Guinn, juror no. 5, was *366not a desirable juror for this case. In order not to embarrass the juror, the reasons for allowing the peremptory challenge were not placed on the record. However, defendant’s counsel, the district attorney and the trial judge conferred in chambers and it was agreed that the district attorney might exercise his challenge. Defendant’s counsel at that time also specifically reserved the right to exercise any similar challenge, even though the 12 jurors had been sworn. After the court allowed the challenge, the following took place:
“Mr. Minnick: Well, of course, it is unusual—
“The Court. It is unusual.
“Mr. Minnick: Of course, if your honor says it is right, it is right or you would not allow it to be done.
“The Court: It is permissible.
“Mr. Minnick: I never saw it done.
“The Court: It has been done by defense attorneys, and I will give you the cases.
“Mr. Minnick: No; you are the law as far as I am concerned.
“The Court: Move up the jurors.”
As a result of.the court’s ruling, the jurors were all moved up one. Defendant at no time made any objection or took any exception to this procedure. Defendant not only took no exception to this procedure but his counsel requested a peremptory challenge of juror no. 12, who became juror no. 11 after Mrs. Guinn, juror no. 5, was challenged. This challenge was allowed by the court.
We are of the opinion that when the first 12 jurors were selected and sworn and the jury cast their eyes upon defendant that he was placed in jeopardy. See Peiffer v. The Commonwealth, 15 Pa. 468; Hilands v. The Commonwealth, 111 Pa. 1; Commonwealth v. Curry, 287 Pa. 553. In Peiffer v. Commonwealth, supra, the court stated at page 470:
*367“The attorney-general has argued that there was in fact no departure, because the jury were not allowed to separate after the clerk had gone through the formality of stating to them the substance of the indictment, the plea, the issue, the submission of the prisoner to them for trial, and the nature of their function. But his statement is only an announcement of what has been done. A juror is charged with a prisoner as soon as he has looked upon him and taken, the oath; for he cannot be withdrawn. The trial has commenced, and the prisoner stands before him as one of his judges.”
Having been placed in jeopardy, the trial must proceed until it ends in a conviction or an acquittal, and in a capital case the court has no power to discharge a jury or allow a peremptory challenge of one of the jurors without the consent or acquiescence of defendant, unless an absolute necessity requires it. See Commonwealth v. Fitzpatrick, 121 Pa. 109; Commonwealth v. Simpson, 310 Pa. 380. Admittedly there is nothing on the record revealing an absolute necessity for allowing a challenge and discharge of Mrs. Guinn, juror no. 5. We therefore must only decide whether defendant consented or acquiesced in the discharge of Mrs. Guinn. We believe defendant did. The trial judge states defendant’s counsel agreed to Mrs. Guinn’s challenge in chambers and specifically reserved the right to make similar challenges. The record reveals that defendant’s counsel in the presence of defendant acquiesced with the trial judge’s ruling allowing the peremptory challenge and no objection was made or exception taken. To further show defendant’s consent and acquiescence in allowing a peremptory challenge of Mrs. Guinn is defendant’s own action in requesting his counsel to ask for a peremptory challenge of juror no. 12 after he had been selected and sworn. The record is convincing that defendant consented or acquiesced to the procedure in allowing the peremptory challenge of *368juror no. 5 after the first 12 jurors were sworn and for that reason there has been no denial of any of the rights of defendant. See Commonwealth v. Fitzpatrick, 121 Pa. 109, supra; Commonwealth v. Simpson, 310 Pa. 380, supra.
Defendant further contends that he was placed in double jeopardy in being subjected to trial and conviction. The plea of double jeopardy is a special plea and must be raised at the time of the trial. The plea of former jeopardy may be made either in its common-law form or under the Criminal Procedure Act of March 31, 1860, P. L. 427, sec. 30, 19 PS §464. See Commonwealth v. Beiderman, 109 Pa. Superior Ct. 70. The burden of proving the double jeopardy is on defendant. See Commonwealth v. Brown, 28 Pa. Superior Ct. 296; Commonwealth v. Greevy, 271 Pa. 95; Commonwealth v. Duerr, 158 Pa. Superior Ct. 484. In Commonwealth ex rel. v. Richards, 274 Pa. 467, the court, in finding that a defense of double jeopardy must be raised by special plea at the trial, stated at pages 468, 469:
“The relator was regularly indicted, and is held in custody under a proper commitment; his claim of former jeopardy rests on questions of fact, and the customary way of raising the objection now called to our attention is by formal plea: ‘The defenses of former jeopardy or of former acquittal or conviction, do not entitle the prisoner to be discharged on habeas corpus’: 21 Cyc. 305, and many authorities cited. ‘All questions which may arise in the ordinary course of a criminal prosecution are to be determined by the court to whose jurisdiction the defendant has been subjected by the law, and the fact that a defendant has a good and sufficient defense to a criminal charge on which he is held will not entitle him to his discharge on habeas corpus . . .; (so) the rule, supported by a majority of the decisions, is that the writ of habeas *369corpus cannot be resorted to for the purpose of discharging a petitioner on the ground of former jeopardy, — such plea must be presented and tried in the court having jurisdiction to try the offender . . . and, if the decision of such court is thought erroneous, his remedy is by writ of error or appeal, not by habeas corpus’ ;• 12 R. C. L. 1206.”
However, the plea not having been made at the time of the trial, and the proof not having been presented, it is now too late to complain that defendant was placed in double jeopardy.
“Defendant assigns as his fifth reason for a new trial, that the learned trial judge erred in refusing to instruct the jury as requested by counsel for defendant as follows: . . . ‘13. If you find that the bullet which was fired and killed the deceased was not fired by any of the three men charged with perpetrating the robbery in question, you cannot convict the defendant of murder in the first degree.’ ”
This alleged error by the trial judge has been disposed of in the separate opinion filed by our brother, Judge Carroll, and we are in accord with that disposition. It is clear that the question is ruled by Commonwealth v. Moyer, 357 Pa. 181.
For all of the above reasons I would deny defendant’s motion for a new trial.